Case 19-05863-hb   Doc 9   Filed 11/18/19 Entered 11/18/19 12:18:24   Desc Main
                           Document      Page 1 of 10
Case 19-05863-hb   Doc 9   Filed 11/18/19 Entered 11/18/19 12:18:24   Desc Main
                           Document      Page 2 of 10
Case 19-05863-hb   Doc 9   Filed 11/18/19 Entered 11/18/19 12:18:24   Desc Main
                           Document      Page 3 of 10
Case 19-05863-hb   Doc 9   Filed 11/18/19 Entered 11/18/19 12:18:24   Desc Main
                           Document      Page 4 of 10
Case 19-05863-hb   Doc 9   Filed 11/18/19 Entered 11/18/19 12:18:24   Desc Main
                           Document      Page 5 of 10
Case 19-05863-hb   Doc 9   Filed 11/18/19 Entered 11/18/19 12:18:24   Desc Main
                           Document      Page 6 of 10
Case 19-05863-hb   Doc 9   Filed 11/18/19 Entered 11/18/19 12:18:24   Desc Main
                           Document      Page 7 of 10
Case 19-05863-hb   Doc 9   Filed 11/18/19 Entered 11/18/19 12:18:24   Desc Main
                           Document      Page 8 of 10
Case 19-05863-hb   Doc 9   Filed 11/18/19 Entered 11/18/19 12:18:24   Desc Main
                           Document      Page 9 of 10
Case 19-05863-hb   Doc 9   Filed 11/18/19 Entered 11/18/19 12:18:24   Desc Main
                           Document     Page 10 of 10
